Name: Commission Regulation (EC) No 1352/2001 of 4 July 2001 establishing the forecast balance for the supply of certain vegetable oils to the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32001R1352Commission Regulation (EC) No 1352/2001 of 4 July 2001 establishing the forecast balance for the supply of certain vegetable oils to the Canary Islands Official Journal L 182 , 05/07/2001 P. 0012 - 0012Commission Regulation (EC) No 1352/2001of 4 July 2001establishing the forecast balance for the supply of certain vegetable oils to the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 3(4) thereof,Whereas:(1) Pursuant to Article 2 of Regulation (EEC) No 1601/92, the forecast balance for the supply of certain vegetable oils to the Canary Islands should be established.(2) These balances are established on the basis of the justified requirements of consumption or the processing industry, communicated by the competent national authorities. Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The quantities of the forecast supply balance for the Canary Islands for certain vegetable oils for the period 1 July to 31 December 2001 which qualify for exemption from customs duties on import or which benefit from the aid for supply from the rest of the Community shall be as follows:>TABLE>Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 328, 23.12.2000, p. 2.